




EXHIBIT 10.5
Severance Agreement
Alfredo Gangotena
c/o Sotheby’s
1334 York Avenue
New York, New York 10021
Dear Alfredo:
This letter agreement (the “Agreement”) sets forth our understanding with
respect to your rights and obligations in the event of the termination of your
employment with Sotheby’s (together with all of its subsidiaries and related
entities “Sotheby’s” or the “Company”). This Agreement is being entered into
with your acceptance of employment. This offer of employment and the benefits
under this Agreement are contingent upon your eligibility to work legally in the
U.S. and your commencement of employment no later than March 31, 2014.
This Agreement is being provided to you because you will be a key employee at
the Company and will be performing highly specialized and unique duties for the
Company. Consequently, Sotheby’s is offering you the following terms and
financial enhancements to ensure your loyalty to the Company. Defined terms used
herein are used with the meanings given to them in Exhibit A.
(1)
Severance Arrangements.

(a)
If at any time from the date you commence employment with the Company through
December 31, 2015 (the “Applicable Period”), your employment by the Company is
terminated by you for Good Reason or by the Company without Cause, the Company
shall pay you the following:

(i)
(x) Within fifteen (15) days of your termination date, payment of any unpaid
base salary, signing bonus, accrued vacation, unpaid Business Development
Allowance expenses, unpaid car allowance expenses through the date of
termination, (y) within sixty (60) days of your termination date, reimbursement
for any unreimbursed travel and entertainment expenses incurred through the date
of termination, and (z) any amounts to which you are entitled under the
Company’s benefit plans in accordance with their terms (“Accrued Obligations”);

(ii)
Within fifteen (15) days after approval thereof by the Compensation Committee,
but no later than March 15 of the year following the bonus calendar year, any
earned and unpaid cash incentive compensation amount for the calendar year prior
to your date of termination, provided that you were an employee on the last day
of such prior calendar year; and

(iii)
$2,700,000 which amount shall be in lieu of any severance payments or benefits
to which you may otherwise be entitled, including but not limited to, any
payments or benefits for which you could be eligible under the Sotheby’s, Inc.
Severance Plan, any amended version of such Plan, or successor plan (the
“Plan”). This amount shall be paid in a lump sum, less applicable withholdings,
within seventy-four (74) days of termination of employment; provided all
conditions set forth herein for receipt of this payment have been met and shall
otherwise be forfeited.





--------------------------------------------------------------------------------




(b)
If during the Applicable Period, your employment is terminated by the Company
for Cause, or you terminate your employment without Good Reason, other than on
account of death or Permanent Disability, the Company shall have no further
obligations to you under this Agreement, except that the Company shall pay you
any Accrued Obligations as defined above and shall continue to be obligated to
you with respect to vested benefits in accordance with the terms of the
applicable plans. Other than Accrued Obligations, you will not be eligible for
any incentive compensation for any period prior to or after the date of
termination of your employment.

(c)
If during the Applicable Period, your employment is terminated by the Company
because of your Permanent Disability or death, the Company shall have no further
obligations to you under this Agreement, except that the Company shall pay you
or your estate any Accrued Obligations as defined above and shall continue to be
obligated to you or your estate with respect to vested benefits in accordance
with the terms of the applicable plans. Other than Accrued Obligations, you will
not be eligible for any incentive compensation for any period prior to or after
the date of termination of your employment.

(d)
During the term of this Agreement, you hereby agree to waive irrevocably any
rights or benefits under the Plan in its current form, as it may be amended from
time to time, or under a successor plan. Upon expiration of this Agreement, if
you and the Company do not enter into a mutually agreed new severance agreement,
you will immediately become eligible for benefits under the terms of the
Company’s severance plan as then in effect.

(e)
This Agreement may be terminated by mutual written consent of the Parties
without any payment obligation.

(f)
Any payments payable pursuant to this Paragraph 1 beyond Accrued Obligations
shall only be payable if you deliver to the Company a release, in a form
acceptable to the Company, in substantially the same form as required under the
Plan, but shall contain a type of mutual non-disparagement clause and such other
non-finanical terms as may be mutually agreed, of any and all your claims
(except with regard to claims for amounts remaining due under this Agreement,
other vested accrued benefits, claims under COBRA, or claims related to any
rights of indemnification under the Company’s certification of incorporation or
by-laws or claims under any directors and officers liability insurance policy)
occurring up to the release date with regard to the Company and its respective
past or present officers, directors, employees (to the extent such claims relate
to their acting in such respective capacities) and such release becomes
effective not later than the seventy-fourth (74th) day after termination of
employment. If the seventy-four (74) day period spans more than one calendar
year, any amounts payable pursuant to this Paragraph (1) in excess of Accrued
Obligations shall not be made earlier than the first business day of the second
calendar year.

(g)
Nothing in this Agreement shall preclude the Company from recouping, or refusing
to pay, any cash or equity incentive-based compensation paid or payable to you
in the event of a restatement of the Company’s financial statements but only to
the extent that Section 954 of the Dodd Frank Act and regulations thereunder or
other similar law has become effective and requires such recoupment or refusal
to pay.

(2)
Certain Agreements. In consideration of the undertakings by the Company in
Paragraph (1), you agree to be bound by the covenants and agreements set forth
in Exhibit B hereto, subject to performance by the Company of its obligations
under this Agreement.

(3)
Miscellaneous. You may not assign your rights or delegate your obligations under
this Agreement. This Agreement shall inure to the benefit of your successors,
heirs and personal representatives. Sotheby’s shall be entitled to withhold from
any payments or deemed payments under this Agreement any amount of withholding
required by law. This Agreement, including the agreements and policies
referenced herein constitute the entire agreement between you and Sotheby’s





--------------------------------------------------------------------------------




concerning the subject matter of your employment. Any waiver or amendment of any
provision of this Agreement must be in writing and signed by both parties.
(4)
Legal and Equitable Remedies. Sotheby’s shall be entitled to seek to enjoin a
violation by you of any provision of Exhibit B. Moreover, the parties hereto
acknowledge that the damages suffered by Sotheby’s as a result of any violation
of this Agreement may be difficult to ascertain. Accordingly, the parties agree
that in the event of a breach of this Agreement by you, Sotheby’s shall be
entitled to seek specific enforcement by injunctive relief of your obligations
to Sotheby’s. The remedies referred to above shall not be deemed to be exclusive
of any other remedies available to Sotheby’s, including to enforce the
performance or observation of the covenants and agreements contained in this
Agreement.

(5)
Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or breach thereof (other than an action or proceeding for an
injunction or other equitable relief pursuant to Paragraph (4) hereof), shall be
settled by arbitration in New York City in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association by a single arbitrator. Any rights, defenses, or remedies available
in a court of competent jurisdiction shall also be available to the parties in
arbitration. The arbitrator’s award shall be final and binding upon both
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in any state of the United States or country or application may be
made to such court for a judicial acceptance of the award and such enforcement
as the law of such jurisdiction may require or allow.

(6)
Severability. If at any time there is a judicial determination by any court of
competent jurisdiction that any provision of this Agreement is unenforceable
against you, the other provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply to such maximum extent as the court may
judicially determine or indicate to be enforceable under New York law.

(7)
Choice of Law/Choice of Forum. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York irrespective
of the principles of conflicts of law, and you consent to the exclusive
jurisdiction of the state and federal courts situated in New York City for the
purpose of adjudicating any dispute (other than disputes required to be
arbitrated under Paragraph (5) hereof relating to this Agreement).

(8)
Binding on Successor Company. This Agreement shall not be assignable by
Sotheby’s or Sotheby’s, Inc. except in connection with a sale of all or
substantially all of their respective assets or to an affiliated Company
provided that Sotheby’s and Sotheby’s, Inc. remain responsible for the
obligations of the Company hereunder. This Agreement shall remain in effect and
be binding upon any successor or assign of Sotheby’s or Sotheby’s, Inc.
including any entity that (whether directly or indirectly, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation or
otherwise) is the survivor of the Company or Sotheby’s, Inc. and/or that
acquires the Company or Sotheby’s, Inc. and/or substantially all the assets of
the Company or Sotheby’s, Inc. and such successor entity shall be deemed the
“Company” or Sotheby’s, Inc., as the case may be, for purposes of this
Agreement.

(9)
409A. Anything in this Agreement to the contrary notwithstanding,

(a)
It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Internal Revenue Code and all
regulations, guidance and other interpretive authority issued thereunder
(“Section 409A”) so as not to subject you to payment of any additional tax
penalty or interest imposed under Section 409A, and this Agreement will be
interpreted on a basis consistent with such intent. References to termination of
employment herein mean a termination of employment that constitutes a Separation
from Service within the meaning of Section 409A.

(b)
To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for





--------------------------------------------------------------------------------




reimbursement, or in-kind benefits to be provided during any one calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided in any other calendar year; (ii) reimbursement
of any such expense shall be made by no later than December 31 of the year
following the calendar year in which such expense is incurred; and (iii) your
right to receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
(c)
Notwithstanding the payment dates set forth herein, if and to the extent
necessary to prevent you from being subject to adverse tax consequences under
Section 409A (as determined in good faith by the Company upon advice of the
Company’s tax counsel) you shall not be paid the amounts under Paragraph 1 until
the first day after the six month anniversary of your termination of employment
date. The foregoing sentence shall not be applicable in the event of your death.
All amounts payable under this Agreement shall be without interest if paid when
due.

(10)
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to you at your home address set
forth on the Company’s records (with a copy to Katzke & Morgenbesser LLP, 1345
Avenue of the Americas, 11th Floor, New York, New York 10105 Attention: Henry I.
Morgenbesser, Esq.) and to the Company at Sotheby’s, 1334 York Avenue, New York,
New York 10021, Attention: Executive Vice President and Worldwide Head of Human
Resources, or to such other address as either party may have furnished to the
other in writing in accordance herewith. Any such notice shall be deemed given
when so delivered personally, or, if mailed, five (5) days after the date of
deposit in the United States mail, except that notice of change of address shall
be effective only upon receipt. Please review this Agreement carefully and, if
it correctly states our agreement, sign and return to me the enclosed copy.



Very truly yours,
 
SOTHEBY’S
 
By: /S/ Susan S. Alexander
 
 
Susan S. Alexander
Executive Vice President and
Worldwide Head of Human Resources
 
 
Read, accepted and agreed to this 4 day of December, 2013
 
/S/ Alfredo Gangotena
 







--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“Cause” shall mean and be limited to:
a)
conviction of a felony crime;

b)
your fraud, willful malfeasance or gross negligence, in each case in connection
with the performance of your duties for the Company which is materially
injurious to the Company; or

c)
any material breach of this Agreement by you;

provided, however, that the Company shall provide you prior written notice,
within thirty (30) days from the date on which the above-referenced event
occurs, that the Company is terminating your employment for Cause and, if the
event is curable, you shall have thirty (30) days following receipt of that
written notice to correct such circumstances. “Good Reason” shall mean the
occurrence of any of the following events without your consent:
a)
any material breach by the Company of this Agreement;

b)
your being required to relocate to a principal place of business more than fifty
(50) miles outside New York, New York, except for travel reasonably required in
the performance of your responsibilities; or

c)
any action by the Company that results in a material diminution in your
authority, duties or responsibilities or a reduction of your then current base
salary by 10% or more (except in connection with the termination of your
employment for Cause or as a result of your death or Permanent Disability or
temporarily as a result of your illness or other absence);

provided, however, that you shall provide the Company prior written notice,
within thirty (30) days from the date one of the above-referenced events occurs
constituting Good Reason, that you are terminating your employment for Good
Reason, and the Company shall have thirty (30) days following the receipt of
that written notice to correct such circumstances.
“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of the essential functions of your position with reasonable
accommodation for a period in excess of six (6) consecutive months.














--------------------------------------------------------------------------------




EXHIBIT B
CERTAIN AGREEMENTS
Notice, Non-Compete, Non-Disparagement and Non-Solicitation Agreement.
You agree to give the Company not less than six months’ prior written notice of
your intention to terminate your employment without Good Reason (other than on
account of death of Permanent Disability) provided that you shall not be
precluded (by your duty of loyalty or otherwise) from seeking other employment
during this notice period or accepting other employment during this notice
period that will commence after the end of this notice period.
Because you have specialized, unique confidential knowledge vital to the Company
and the special nature of the services that you provide to the Company, you
agree that during your employment and for twelve (12) months following your date
of termination (“the Restricted Period”), you will not, without the consent of
the Company, directly or indirectly: consult for, become employed by, provide
services for, or solicit or accept any funds, loans or other consideration
(other than in connection with your purchase or sale of your personal art and
antiques in a manner consistent with the relevant Company policies with respect
thereto) from
a)
Christie’s, Bonhams, or Phillips or any affiliate or successor of any of those
entities anywhere in the world; or

b)
another entity whose principal business is conducting auctions, dealing in or
making private sales of, collecting or advising with respect to any core
collecting category in which the Company sells property within the prior twelve
(12) months in the United States, United Kingdom, Hong Kong, Switzerland or
France, or the art finance or art fund business.

You agree, during and after your employment, to refrain from disparaging the
Company, its subsidiaries and affiliates, including, without limitation, making
derogatory comments about the character or ability of the Company or its
directors, officers, shareholders, agents or representatives. The foregoing
non-disparagement covenant shall not apply to statements in proceedings to
enforce your rights or defend your claims under this Agreement and other legally
required testimony.
In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case, directly or indirectly
a)
hire, recruit, solicit or induce any Company employees to terminate their
employment with the Company;

b)
solicit the business of, do business with, or seek to do business with, any
client of the Company in any art related business in which the Company operates;

c)
encourage or assist any competitor of the Company to solicit or service any
client of the Company in the art related business; or

d)
otherwise induce any client of the Company of which you are aware (or reasonably
should be aware) to cease doing business with, or lessen its business with, the
Company.





--------------------------------------------------------------------------------




Nothing herein shall be construed to prevent you or your then employer from
placing general advertisements soliciting employment provided that such
advertisements are not targeted specifically at Company employees.
If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable against you, the provisions of this
Agreement shall not be deemed void but shall be deemed amended to apply as to
such maximum time period, geographical scope and to such other maximum extent as
the court may judicially determine or indicate to be enforceable. You understand
and agree that, during the Restricted Period, you are not prohibited from
obtaining alternative employment subject to the provisions above.
Company Policies.
As a condition to your employment by the Company and in consideration for this
Agreement, you agree to be bound by the Company’s Compliance Policies, including
but not limited to, it’s Auction Rules, Code of Business Conduct and Ethics,
Conflicts of Interest Policy, and Human Resources policies as in effect on the
date of this Agreement, copies of which have been provided to you prior to the
date of this Agreement, and hereafter in effect from time to time.
The provisions of this Exhibit B shall be part of your terms of employment and
shall apply in the event of your termination of employment either during or
after the Applicable Period.




